                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   STATESVILLE DIVISION
                                      5:19-cv-00040-FDW

GREGORY HUDSON JONES,               )
                                    )
      Petitioner,                   )
                                    )
vs.                                 )                         ORDER
                                    )
KENNETH BEAVER,                     )
                                    )
      Respondent.                   )
____________________________________)

        Gregory Hudson Jones, a prisoner of the State of North Carolina, has filed a pro se

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in this Court (Doc. No. 1).

        Jones raises a number of claims, among them challenges to his criminal judgment

imposed in the New Hanover County Superior Court. (§ 2254 Pet. 1, 9, Doc. No. 1; Doc. No. 1-

1 at ¶¶ 1-15.) New Hanover County is within the territorial jurisdiction of the United States

District Court for the Eastern District of North Carolina. See 28 U.S.C. § 113(a). Thus, pursuant

to the provisions of 28 U.S.C. § 2241(d), and in accordance with a joint order of the United

States District Courts for the Eastern, Middle and Western Districts of North Carolina (Joint

Order, In re: Applications for Writs of Habeas Corpus (Oct. 26, 1966)), the Court shall transfer

this action to the United States District Court for the Eastern District of North Carolina, where

venue is proper.

        IT IS, THEREFORE, ORDERED that the Clerk of Court shall transfer this habeas

action to the United States District Court for the Eastern District of North Carolina for all further

proceedings. The Clerk is further directed to provide a copy of this Order to Jones and,

thereafter, to close this case.
                                                      1
SO ORDERED.




                  Signed: April 16, 2019




              2
